DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (e), 102, 121, 365(c), or 386(c), or indicated National Stage entry from a PCT application. The certified copy has been filed in Foreign Application No. PCT/SE2016/051187 filed on 30th November, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020, 5/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cluzel (US 4,085,400 A) in view of Watson (US 2002/0110256 A1) in view of Wolfe (US 2009/0064403 A1).
Referring to Claim 1, Cluzel teaches sonar device (hydrophone of Fig. 1) for detection of underwater objects (Col. 3, Lines 18-21), comprising: 
a body element (Col. 3, Lines 40-46; wherein sealed casing 1 that further includes envelop 13 in  Fig. 1), comprising a piezo electric element (Col. 3, Lines 26-29; piezoelectric ceramic 2 of Fig. 1). 
a holder (two rigid flanges 6 and 7 held assembled by rigid cross-braces 8 in Fig. 1; Claim 3) for holding the piezo electric element (piezoelectric ceramic 2 of Fig. 1);
said holder (two rigid flanges 6 and 7 of Fig. 1; Claim 3) is arranged to center (Fig. 2 is a cross section taken along line II-II of the hydrophone in Fig. 1 and shows cylinder portion comprised by the  piezoelectric ceramic 2  held center by flange 7) the piezo electric element (piezoelectric ceramic 2 of Fig. 1) within said body element (sealed casing 1 that further includes envelop 13 in  Fig. 1);
said holder (two rigid flanges 6 and 7 of Fig. 1) is arranged such that the piezo electric element (piezoelectric ceramic 2 of Fig. 1) is held firmly in place (Col. 3, Lines 34-40; wherein, the ceramic 2 is supported at its two extremities by two rigid flanges 6 and 7 held assembled by rigid cross-braces 8, for example, three in number which are secured to supports 6 and 7 by screws 9. The cross-braces 8 prevent the ceramic 2 from being subjected to axial compression by the forces transmitted by the support 6 and 7).

    PNG
    media_image1.png
    365
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    438
    media_image2.png
    Greyscale

said holder (two rigid flanges 6 and 7 of Fig. 1; Claim 3) is arranged to provide for omni-directional detection (Col. 3, Lines 18-25; Col. 4, Lines 39-47 Claim 7).  Although Cluzel teaches a holder with two rigid flanges 6 and 7 held assembled by rigid cross-braces 8 (Col. 3, Lines 34-40), Cluzel doesn’t explicitly teach said holder engages the piezo electric element at three to twelve separate engaging areas separated by a non-engaging area between each adjacently positioned of the three to twelve separate engaging areas; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said holder engaging the piezo electric element at three to twelve separate engaging areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Watson teaches said holder (transducer mount 302) engages the piezo electric element (transducers 304, 306) at three to twelve separate engaging areas ([0087]; mount 302 includes webs 324 between walls 332 and webs 325 between walls 333 that extend outwardly from the core of mount 302 to provide sound passages, and also help to position mount 302 in the housing 300).
Furthermore, Wolfe teaches said holder (housing 311 comprising 302, 304, 303, 306 and 20C) engages the piezo electric element at three to twelve separate engaging areas separated by a non-engaging area between each adjacently positioned of the three to twelve separate engaging areas ([0122]: mounting structure for the ultrasonic Acousto-Optic assembly cylindrical transducer housing 311 comprising 302, 304, 303, 306 and 20C. The top view FIG. 3C, shows the support bracket 305 to have a plurality of spokes attached to an annular flange 305. The bracket flange is sandwiched between the drain rim flange 315, anchored to the pool bottom 320, and the drain cover 14. The cable 20C connects the assembly to the remote transmitter and receiver via suction piping 12. The envelope 310 for the support bracket 305 and the cylindrical transducer housing 311 is shown as a variable size dependent on the selection of Acousto-Optic elements 3D, E, F and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape piezoelectric transducer of Cluzel with the holder as taught by Ehrlich and Wolfe for purpose of providing sound passages in omni-direction, and also help to position mount in the housing.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5 (Cancelled).

Referring to Claim 6, Cluzel teaches sonar device (hydrophone of Fig. 1) according to claim 1, wherein the separate engaging areas (Col. 3, Lines 34-40; wherein, two rigid flanges 6 and 7 held assembled by rigid cross-braces 8, for example, three in number which are secured to supports 6 and 7 by screws 9) are symmetrically distributed (symmetric pattern as disclosed in Fig. 2 below) around the circumference of  the piezo electric element (piezoelectric ceramic 2 of Fig. 1).
Furthermore, Wolfe also teaches the separate engaging areas are symmetrically distributed around the circumference of  the piezo electric element (Fig. 3C)

Referring to Claim 7, Cluzel teaches sonar device (hydrophone of Fig. 1) according to claim 1, wherein the holder (two rigid flanges 6 and 7 held assembled by rigid cross-braces 8 in Fig. 1) has a cavity where the electronics (Electrodes 20) needed for the sonar device (hydrophone of Fig. 1) is directly comprised within the structure of the holder (two rigid flanges 6 and 7 held assembled by rigid cross-braces 8 in Fig. 1) (Col. 3, Lines 66-Col. 4, Line 4; wherein, electrodes 20 are fixed at the outer or end faces of the pistons 4 and 5 and within chamber of in conjunction of the piezoelectric ceramic 2 of Fig. 1).

    PNG
    media_image3.png
    335
    584
    media_image3.png
    Greyscale

Referring to Claim(s) 9-11,(Withdrawn).

Referring to Claim 12, Wolfe teaches sonar device according to claim 1, wherein the three to twelve separate engaging areas consist of  three separate engaging areas (Fig. 3C).

Referring to Claim 13, Wolfe teaches three to twelve separate engaging areas (305 of Fig. 3C); however, Wolfe doesn’t explicitly teach each have two engagement points separated by a recess, each of the two engagement points separately engaging the piezo electric element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three to twelve separate engaging areas each having two engagement points separated by a recess, each of the two engagement points separately engaging the piezo electric element, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 14, Wolfe the holder ([0122]: mounting structure for the ultrasonic Acousto-Optic assembly cylindrical transducer housing 311 comprising 302, 304, 303, 306 and 20C. The top view FIG. 3C, shows the support bracket 305 to have a plurality of spokes attached to an annular flange 305. The bracket flange is sandwiched between the drain rim flange 315, anchored to the pool bottom 320, and the drain cover 14. The cable 20C connects the assembly to the remote transmitter and receiver via suction piping 12. The envelope 310 for the support bracket 305 and the cylindrical transducer housing 311 is shown as a variable size dependent on the selection of Acousto-Optic elements 3D, E, F and Table 1); however, Wolfe doesn’t explicitly teach the holder has a recess in a bottom surface thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the Claimed invention to have the holder with a recess in a bottom surface thereof, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cluzel  in view of Watson in view of Wolfe, as applied to Claim 1 above, and further in view of Ehrlich (US 3,732,535 A).
Referring to Claim 2, Cluzel teaches sonar device (hydrophone of Fig. 1) according to claim 1; however, Cluzel doesn’t explicitly teach the piezo electric element has a half spherical shape or a full spherical shape; however, Cluzel does teach sensitivity is thus weaker when the cylindrical transducers with vertical axis are perfectly omnidirectional in bearing. Furthermore, it is well known in the art that spherical piezoelectric transducers have favorable omnidirectional behavior.  Therefore, it would have been an obvious matter of design choice to have cylindrical transducers since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, Ehrlich teaches a spherical or half shape piezoelectric transducer (Col. 3, Lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape piezoelectric transducer of Cluzel with the spherical shape piezoelectric transducer as taught by Ehrlich for purpose of providing a shaped transducer that generates omnidirectional pattern voltage upon vibration of the spherical shell and thereby providing extensional vibration patterns.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cluzel in view of Watson in view of Wolfe, as applied to Claim 1 above, and further in view of Matsuo (US 2008/0168841 A1).
Referring to Claim 3, Cluzel teaches sonar device (hydrophone of Fig. 1) according to claim 1, and further teaches envelope 13 is sealed and surrounds the assembly of the hydrophone including the casing such that it encloses a volume of liquid in equilibrium with the ambient medium while transmitting the acoustical waves without absorbing or reflecting them, however, Cluzel doesn’t explicitly teach the body element is filled with a resin filling such that the body element the sonar device is water proof and the body element further holds the piezo electric element in position; nor does  Cluzel elaborate on the type of liquid is enclosed in the equilibrium.  One of ordinary skill when faced by the determination of the type of fluid could conclude that it is any fluid other than water, including gas, resin etc.  Especially when Fig. 2 of Cluzel illustrates the piezoelectric ceramic 2 centered in Fig. 2 and discloses that the volume of liquid enclosed in equilibrium with the ambient medium while transmitting the acoustical waves without absorbing or reflecting them.
Matsuo teaches a resin (foamable resin 4 in Fig. 12) filling of the body element (case 2 having a substantially cylindrical shape with a bottom) in order to make the sonar device (ultrasonic sensor 10) water proof (Abstract, the inside of the case is filled with an elastic resin from the opening portion) and further hold the piezo electric element (piezoelectric element 3) in position ([0004]; and Fig. 12 shows centered piezoelectric element 3 in case 2, wherein case 2 is filled with resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body element of Cluzel with body element filled with a resin filling as taught by Matsuo for purpose of providing a damping to the system and to further hold the piezoelectric element in place.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cluzel in view of Watson in view of Wolfe, as applied to Claim 1 above, and further in view of Ehrlich (US 3,732,535 A).
Referring to Claim 4, Cluzel teaches sonar device according to claim 1; wherein the holder (two rigid flanges 6 and 7 held assembled by rigid cross-braces 8 in Fig. 1) however, Cluzel doesn’t explicitly teach the by means of a half spherical bowl shape; however, Cluzel does teach sensitivity is thus weaker when the cylindrical transducers with vertical axis are perfectly omnidirectional in bearing. Furthermore, it is well known in the art that spherical piezoelectric transducers have favorable omnidirectional behavior.  Therefore, it would have been an obvious matter of design choice to have cylindrical transducers since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, Ehrlich teaches a spherical or half shape piezoelectric transducer (Col. 3, Lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape piezoelectric transducer so it can be held by the holder of Cluzel with the spherical shape piezoelectric transducer as taught by Ehrlich for purpose of providing a securely held shaped transducer that generates omnidirectional pattern voltage upon vibration of the spherical shell and thereby providing extensional vibration patterns.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cluzel in view of Watson in view of Wolfe, as applied to Claim 1 above, and further in view of Chowdhury (US 20160041259 A1).
Referring to Claim 8, Cluzel teaches sonar device (hydrophone of Fig. 1) according to claim 1; however,  Cluzel doesn’t explicitly teach at least the holder is a layer on layer element as provided by manufacturing by a reciprocating three dimensional printing device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
Furthermore, manufacturing ultrasonic sensors by reciprocating three dimensional printing devices is well known in the art as evidenced by Chowdhury in ([0019] different sized sensors with different numbers of microarray modules and beamwidths, and/or CMUT microarray modules containing greater numbers of individual transducer/sensors; [0126], In this regard, the three-dimensional chip 36 may be assembled using a backing platform 18 formed from plastic, and more preferably acrylonitrile butadiene styrene (ABS), that is formed to shape by means of a 3D printing process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cluzel with the invention of Chowdhury for the purpose of providing and achieving improved manufacturing methods and/or adjustable operating frequencies of a piezoelectric elements within a housing. Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645